Case 18-58958-pmb        Doc 47    Filed 11/19/18 Entered 11/19/18 14:03:48           Desc Main
                                  Document      Page 1 of 17




  IT IS ORDERED as set forth below:



  Date: November 19, 2018
                                                         _____________________________________
                                                                       Paul Baisier
                                                               U.S. Bankruptcy Court Judge

  _______________________________________________________________


                          UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

In re:                                   | CASE NUMBER
                                         |
PATRICIA RENEE BEST,                     |    18-58958-PMB
                                         |
        Debtors.                         | CHAPTER 13
________________________________________ | _______________________________________
                                         |
PATRICIA RENEE BEST,                     |
                                         |
        Movant,                          |
                                         |
v.                                       | CONTESTED MATTER
                                         |
ALLY FINANCIAL, INC.,                    |
                                         |
        Respondent.                      |
_______________________________________________________________________________

         ORDER (I) DENYING DEBTOR’S MOTION FOR SANCTIONS, AND
  (II) DENYING CONFIRMATION OF DEBTOR’S PLAN WITH LEAVE TO AMEND

         On November 13, 2018, the captioned Chapter 13 case came on for a specially set hearing

(the “Hearing”) on (i) confirmation of the Chapter 13 Plan (Docket No. 6)(the “Plan”) filed by the

Debtor named above (the “Debtor”) on May 31, 2018, (ii) the Motion to Have Court Decide if
Case 18-58958-pmb             Doc 47      Filed 11/19/18 Entered 11/19/18 14:03:48                       Desc Main
                                         Document      Page 2 of 17




Debtor May be Awarded Financial and Pugnitive (sic) Damages for Possible, Repeated Stay

Violations by Ally Financial Inc., Reported in Prior Chapter 13 Case Number 18-50809 (Docket

No. 19)(as subsequently amended, 1 the “Sanctions Motion”), and (iii) pleadings filed with regard

to those two matters. 2

          Present at the Hearing were the Debtor, appearing pro se, Ally Financial Inc. (“Ally”),

    counsel for Ally, and counsel for Melissa Davey, the duly appointed Chapter 13 trustee in this

    case (the “Trustee”).    Ally is a creditor of the Debtor, and holds an automobile loan on which

    the Debtor is obligated (the “Loan”).       The Loan balance as of May 31, 2018 (the “Filing Date”),


1
  The Debtor filed a subsequent pleading on October 26, 2018 (Docket No. 30), entitled Motion for Sanctions: Another
Possible Stay Violation Committed by Ally Financial Inc. (“Ally”) on September 7, 2018. As A Result, Debtor Now
Seeks Punitive, Emotional Distress and Financial Loss Damages, which amends her original pleading. Further, at
the Hearing, the Debtor orally amended her pleadings to request relief related to a call made by Ally to her brother on
October 5, 2018.
2
  Other pleadings filed by the parties with regard to these two matters prior to the Hearing include: Chapter 13
Trustee’s Objection to Confirmation & Motion to Dismiss Case Pursuant to 11 U.S.C. Section 109(g)(1) (Docket No.
16) filed by the Trustee on July 24, 2018; Objection to Confirmation (Docket No. 17) filed by Ally on July 30, 2018;
Response to Objections (Docket No. 18) filed by the Debtor on August 22, 2018; Response to Chapter 13 Trustee’s
Objection to Confirmation & Motion to Dismiss Case Pursuant to 11 U.S.C. Section 109(g)(1) (Docket No. 20) filed
by the Debtor on August 22, 2018; Ally Financial Inc.’s Motion to Dismiss and Citation to Authority (Docket No. 26)
filed by Ally on October 1, 2018; Response to Ally Financial Inc.’s Motion to Dismiss and Citation to Authority
(Docket No. 29) filed by the Debtor on October 26, 2018; Response to Vanessa Leo’s “Stipulation of Facts” Request
Sent Via Email on November 1, 2018 at 2:54PM (Docket No. 31) filed by the Debtor on November 2, 2018; Statement
of “Claim” Amount: Amendment to “Sanctions Motions” for Both Cases, No. 18-50809 and Case No. 18-58958
(Docket No. 32) filed by the Debtor on November 2, 2018; Motion to Dismiss Ally Financial Inc.’s “Appraisal of
Movant’s Vehicle – 2013 Jeep Wrangler Unlimited Automobile, VIN: 1C4HJWDG2DL590569” on the Grounds of
Inaccurate Vehicle Data, Omitted Vehicle History, “Diminished Value” Not Mentioned in Report nor Included in
Market Value of Vehicle, Aftermarket Parts Purchased by Debtor Used to Inflate Market Value of Vehicle and Failure
to Specify Which Aftermarket Part (sic) Were Purchased by Debtor (Docket No. 33) filed by the Debtor on November
2, 2018; Response in Opposition to Debtor’s Second Motion for Sanctions and Financial, Punitive and Emotional
Distress Damages (Docket No. 38) filed by Ally on November 12, 2018; and Response to Ally Financial Inc.’s
“Opposition to Debtor’s Second Motion for Sanctions and Financial, Punitive and Emotional Distress Damages”
(Docket No. 39) filed by the Debtor on November 13, 2018.

Post-Hearing pleadings regarding the two matters were also filed, including: Statement of “Claim” Amount: Second
Amendment to “Sanctions Motions” for Both Cases, No. 18-50809 and Case No. 18-58958-LRC (Docket No. 40) filed
by the Debtor on November 14, 2018; Statement of “Claim” Amount: Second Amendment to “Sanctions Motions”
for Both Cases, No. 18-50809 and Case No. 18-58958-LRC Amendment (Docket No. 41) filed by the Debtor on
November 14, 2018; and Amendment: “Motion for Sanctions: for More Possible Automatic Stay Violations Committed
by Ally Financial Inc. (“Ally”) on September 7, 2018 and October 5, 2018. Debtor Now Seeks Punitive, Emotional
Distress and Financial Loss Damages (Docket No. 44) filed by the Debtor on November 15, 2018.
                                                          2
Case 18-58958-pmb         Doc 47     Filed 11/19/18 Entered 11/19/18 14:03:48               Desc Main
                                    Document      Page 3 of 17




 the filing date of this case, was in excess of $36,000.00.     The Loan is secured by a 2013 Jeep

 Wrangler Sport (the “Car”).         In the Plan, the Debtor proposes pursuant to 11 U.S.C.

 § 1325(a)(5)(B) to “cram down” Ally’s secured claim to the value of the Car, which the Debtor

 asserts in the Plan is $22,375.00, to pay interest on that secured claim at five percent (5%) per

 annum, and to pay that claim (plus interest) after confirmation at $520.00 per month.

       At the Hearing, counsel for the Trustee informed the Court (i) that the Debtor is current on

 the $560.00 monthly payments required under the Plan, (ii) that, based on the terms of the Plan

 and the filed claims in the case, the Debtor would have to make payments under the Plan for

 approximately fifty-nine (59) months to satisfy her payment obligations under the Plan as

 currently constructed, (iii) that all of the Trustee’s other objections to the Plan have been resolved,

 and (iv) the Trustee would recommend confirmation of the Plan in its current form. Neither the

 Debtor or Ally objected to the Court’s consideration of this information.             Other than the

 provision of this information and certain other logistical information, counsel for the Trustee did

 not actively participate in the Hearing.

       The Court heard evidence at the Hearing from the Debtor and from Ally regarding both the

 Sanctions Motion and confirmation of the Plan.        The findings of fact and conclusions of law set

 forth below are based upon the evidence and argument at the Hearing, the arguments contained

 in the pleadings referenced herein, the docket in this case, and the docket in the Debtor’s prior

 Chapter 13 case, Case No. 18-50809 (the “Prior Case”).




                                                   3
Case 18-58958-pmb             Doc 47       Filed 11/19/18 Entered 11/19/18 14:03:48                       Desc Main
                                          Document      Page 4 of 17




I.       Sanctions

         In the Sanctions Motion, the Debtor asserts that Ally violated the automatic stay by placing

numerous telephone calls to the Debtor and to her brother. 3                    Two of those calls, both to the

Debtor’s brother, occurred during this case – one on September 7, 2018, the other on October 5,

2018.      The other four (4) calls did not occur during this Chapter 13 case, but occurred instead

during the Prior Case.

         In response to the Sanctions Motion, Ally asserted that any claims regarding the four

(4) calls in the Prior Case were barred by res judicata or collateral estoppel because the Debtor had

filed a motion for sanctions in the Prior Case, which was disposed of via an order (the “Prior Case

Order”) dismissing it for want of prosecution by the Debtor (see Prior Case, Docket Nos. 24, 29

and 32).     As the Court noted on the record at the Hearing, although the Prior Case Order does not

say whether the dismissal of the sanctions motion in that case was with or without prejudice, under

both Federal Rule of Civil Procedure 41(b) 4 (incorporated herein by Federal Rule of Bankruptcy

Procedure 7041) and BLR 7041-1, 5 such a dismissal is an adjudication on the merits unless the


3
  No evidence was presented at the Hearing that Ally engaged in any collection activity on any of the calls, other than
to seek contact information for the Debtor. Specifically, as to the calls made to the Debtor in the Prior Case, they
were all messages left for her. She only returned one of the calls and said that she provided them no information and
terminated the call once she realized the call was from Ally. As to the September 7 call to the Debtor’s brother, the
caller sought only contact information for a “Patricia Best” and left his contact information with the Debtor’s brother
after the Debtor’s brother promised to pass along that contact information. As to the October 5 call, Ally’s internal
call notes (the only evidence of the content of that call) indicate that the Debtor’s brother gave Ally the Debtor’s
contact information and asked not to be contacted further.
4
  Federal Rule of Civil Procedure 41(b) provides “[i]f the plaintiff fails to prosecute or to comply with these rules or
a court order, a defendant may move to dismiss the action or any claim against it. Unless the dismissal order states
otherwise, a dismissal under this subdivision (b) and any dismissal not under this rule--except one for lack of
jurisdiction, improper venue, or failure to join a party under Rule 19--operates as an adjudication on the merits.”
Fed.R.Civ.P. 41(b).
5
  BLR 7041-1(b) provides “[i]n accordance with the provisions of Rule 41(b) of the Federal Rules of Civil Procedure,
a dismissal for want of prosecution operates as an adjudication upon the merits of the action unless the Bankruptcy
Court specifies otherwise in its order of dismissal.” BLR 7041-1(b).
                                                           4
Case 18-58958-pmb              Doc 47      Filed 11/19/18 Entered 11/19/18 14:03:48                         Desc Main
                                          Document      Page 5 of 17




order expressly says otherwise (which the Prior Case Order does not).                       The Debtor having not

presented any evidence that would justify setting aside the Prior Case Order under Federal Rule of

Civil Procedure 60 6 (incorporated herein by Federal Rule of Bankruptcy Procedure 9024), any

claims related to the four (4) calls made during the Prior Case are barred by res judicata and

collateral estoppel.

         As to the two (2) calls made to the Debtor’s brother during this case, Ally’s assertion was

that they were a “mistake” and a “harmless error” because Ally did not mean to be calling the

Debtor’s brother about the Debtor, but instead were calling him about another “Patricia Best.”

Ally claimed that the name and phone number for the Debtor’s brother were provided to them

when they “skip traced” another Ally client named Patricia Best who lives in South Carolina (and

who is not a debtor in bankruptcy) through Lexis-Nexis.

         A. Willful Violation of the Automatic Stay

         Section 362(a) operates a stay against, inter alia, “any act to collect, assess, or recover a

claim against the debtor that arose before the commencement of the case under this title.” 11

U.S.C. § 362(a)(6).        As one of the most fundament protections offered by the Bankruptcy Code

to debtors, the automatic stay of Section 362(a) “afford[s] the debtor a breathing spell by stopping

all collection efforts.”          In re Harchar, 393 B.R. 160, 167 (Bankr. N.D. Ohio 2008).

Consequently, 11 U.S.C. § 362(k) provides for the imposition of sanctions where a party willfully




6
  Federal Rule of Civil Procedure 60(b) provides “[o]n motion and just terms, the court may relieve a party or its legal
representative from a final judgment, order, or proceeding for the following reasons: (1) mistake, inadvertence,
surprise, or excusable neglect; (2) newly discovered evidence that, with reasonable diligence, could not have been
discovered in time to move for a new trial under Rule 59(b); (3) fraud (whether previously called intrinsic or extrinsic),
misrepresentation, or misconduct by an opposing party; (4) the judgment is void; (5) the judgment has been satisfied,
released, or discharged; it is based on an earlier judgment that has been reversed or vacated; or applying it
prospectively is no longer equitable; or (6) any other reason that justifies relief.” Fed.R.Civ.P. 60(b).
                                                            5
Case 18-58958-pmb        Doc 47     Filed 11/19/18 Entered 11/19/18 14:03:48               Desc Main
                                   Document      Page 6 of 17




violates the stay of Section 362(a), and provides that “an individual injured by any willful violation

of a stay provided by this section shall recover actual damages, including costs and attorneys' fees,

and, in appropriate circumstances, may recover punitive damages.” 11 U.S.C. § 362(k).

       In the Eleventh Circuit, a “willful violation” of the automatic stay occurs when the creditor

“(1) knew the automatic stay was invoked and (2) intended the actions which violated the stay.”

Jove Eng'g, Inc. v. I.R.S., 92 F.3d 1539, 1555 (11th Cir. 1996).   The Debtor has to prove a willful

stay violation by a preponderance of the evidence. Spinner v. Cash In A Hurry, LLC (In re

Spinner), 398 B.R. 84, 94–95 (Bankr. N.D. Ga. 2008).      However, the Debtor need only prove that

the creditor knew of the stay and intended the action, not that the creditor intended that the action

would violate the stay. Jove, 92 F.3d at 1555 (citing Price v. United States, 42 F.3d 1068, 1071

(7th Cir. 1994)); Citizens Bank v. Strumpf, 37 F.3d 155, 159 (4th Cir. 1994), rev'd on other grounds,

516 U.S. 16, 116 S.Ct. 286, 133 L.Ed.2d 258 (1995); Johnston Envtl. Corp. v. Knight (In re

Goodman), 991 F.2d 613, 620 (9th Cir. 1993); Budget Service Co. v. Better Homes of Va., Inc.,

804 F.2d 289, 292–93 (4th Cir. 1986); In re Beckett, 455 B.R. 9, 14 (Bankr. D. Mass 2011)(citing

In re Rosa, 313 B.R. 1, 7 (Bankr. D. Mass. 2004)). As explained by the court in In re Roche:

               [P]roof of the defendant's intent to violate the stay is not required, only the
               defendant's intent to act must be shown. This intent to act can be shown where the
               defendant, after notice, fails to affirmatively halt actions that will violate the stay.
               A willful violation of the automatic stay may be found if the creditor knew of the
               automatic stay and its actions were intentional.

In re Roche, 361 B.R. 615, 622-23 (Bankr. N.D. Ga. 2005) (internal citations omitted).

       Once the debtor proves those elements, the burden shifts to the creditor to prove its action,

or inaction, did not violate the stay. Jove, 92 F.3d at 1556 (citing Howard Johnson Co., Inc. v.

Khimani, 892 F.2d 1512, 1516 (11th Cir. 1990)); Emmert v. Taggart (In re Taggart), 548 B.R.


                                                  6
Case 18-58958-pmb          Doc 47     Filed 11/19/18 Entered 11/19/18 14:03:48              Desc Main
                                     Document      Page 7 of 17




275, 286 (9th Cir. B.A.P. 2016); Gordon v. Hill (In re Wilson), 454 B.R. 546, 551 (Bankr. N.D.

Ga. 2011).     Moreover, the creditor bears the burden, upon notice of the filing of the case, to

undertake measures to ensure that the stay is not violated.     Roche, 361 B.R. at 623.

         Here, Ally does not dispute that it received notice of the instant case.   Consequently, Ally

was aware that the Debtor was protected by the automatic stay of Section 362(a) when it made the

September 7 and October 5 calls.      Thus, the first prong of 11 U.S.C. § 362(k) is met.   Regarding

the first call on September 7, Ally asserts that such call was a mistake and was placed

unintentionally to the Debtor’s brother due an error in its third-party skip tracing program.      No

contrary evidence was provided or elicited from Ally’s witness. Nevertheless, even if this

justification is satisfactory, Ally has failed to show why it should be excused from liability for the

October 5 call.

         Immediately after the first call on September 7, the Debtor called Ally, told Ally that they

had called her brother, reminded them that she was in bankruptcy, and told them not to call him

again.    Instead, she informed them that they needed to contact her directly, but only through their

attorney.    The Ally employee with whom the Debtor spoke (Mr. Sneed), who was the same

person who had called the Debtor’s brother on September 7, must have known that he had called

the brother regarding another account (because there were no notes in the Debtor’s account about

any such call on September 7).      Despite that, Mr. Sneed apparently did nothing to assure that no

further calls were made to the brother regarding the other “Patricia Best” account.     He apparently

made no effort to do that himself, nor did he report the problem to his superiors.    The Ally witness

at the Hearing indicated that she could have put a note in the correct file if she had been presented

with the facts known to Mr. Sneed.


                                                   7
Case 18-58958-pmb        Doc 47     Filed 11/19/18 Entered 11/19/18 14:03:48             Desc Main
                                   Document      Page 8 of 17




       Notwithstanding all of the events of September 7, Ally again called the Debtor’s brother

on October 5.    Hence, it appears that Ally intended to make the October 5 call to the Debtor’s

brother, even after it had already been told that the individual was the brother of a customer in

bankruptcy, thereby satisfying the second prong of 11 U.S.C. § 362(k).       After becoming aware

through the September 7 call that the individual they were calling through the skip trace account

was not the brother of the other “Patricia Best,” but was the brother of the Debtor, the burden was

on Ally to undertake measures to ensure that no further calls to the Debtor or her family members

would be made in violation of the automatic stay.      Such precautions were evidently not taken.

Instead, Ally again called the Debtor’s brother on October 5, an act which it intended to do.

Accordingly, the October 5 call constitutes a willful violation of the automatic stay.

       B. Damages

       Having determined that Ally willfully violated the automatic stay, we must now consider

whether the Debtor is entitled to damages.    As noted previously, 11 U.S.C. § 362(k) provides for

actual damages, as well as punitive damages under appropriate circumstances, when the Debtor is

injured by a willful violation of the stay.   11 U.S.C. § 362(k).   As the party seeking damages,

the Debtor bears the burden of proof on that issue. Roche, 361 B.R. at 624.

       Actual damages are defined as “real, substantial and just damages, or the amount awarded

to a complainant in compensation for [her] actual and real loss or injury, as opposed to nominal

damages and punitive damages.” Id. (citing McMillian v. FDIC, 81 F.3d 1041, 1054 (11th Cir.

1996)(quoting BLACK'S LAW DICTIONARY (6th Ed. 1991))) (internal quotations omitted).

“Actual damages must be prove[n] with reasonable certainty, and mere speculation, guess or

conjecture will not suffice.” In re Castillo, 456 B.R. 719, 725 (Bankr. N.D. Ga. 2011) (quoting


                                                 8
Case 18-58958-pmb             Doc 47       Filed 11/19/18 Entered 11/19/18 14:03:48                       Desc Main
                                          Document      Page 9 of 17




Aiello v. Providian Fin. Corp., 257 B.R. 245, 249 (N.D. Ill. 2000), aff'd, 239 F.3d 876 (7th Cir.

2001)) (internal quotations omitted).           Where actual damages are de minimis, the court may limit

damages to attorney’s fees. In re Erbesfield, 2016 WL 7388516, at *2 (Bankr. N.D. Ga. Sept.

22, 2016).

         As to actual damages, the Debtor did not identify any out of pocket costs associated with

either of the calls made during this case, or any other financial burdens she was forced to incur by

virtue of either call.      In fact, as to the October 5 call, the Debtor was not even aware it had

occurred until she reviewed Ally’s records at the Hearing.                  The Debtor did claim that she had

incurred some emotional damages as a result of Ally’s conduct.                      Although emotional distress

damages can, in certain limited circumstances, be recovered as actual damages, 7 the issues

mentioned by the Debtor at the Hearing do not justify recovery. 8

         The Debtor mentioned stress and concern during the First Case because she was worried

that Ally was going to take her car notwithstanding the stay.               She testified that she put the Car in

storage for two (2) months to avoid recovery by Ally.               However, all of that occurred prior to this

case, and related recovery is barred by the Prior Case Order.                     The Debtor also mentioned a

deterioration in her relationship with her brother caused by the two (2) calls made by Ally on

September 7 and October 5, but the evidence at the Hearing, from the Debtor and in the brother’s

own recorded words, was that they were already estranged before these calls were made, making


7
  Emotional distress can be encapsulated by actual damages under 11 U.S.C. § 362(k). See In re Wassem, 456 B.R.
566, 572 (Bankr. M.D. Fla. 2009)( “Emotional distress constitutes actual damages.”); In re Caffey, 384 B.R. 297, 309
(Bankr. S.D. Ala. 2008)(“Under the Bankruptcy Code's provision for authorizing recovery for a willful violation of
the stay, emotional damages qualify as actual damages.”)(internal quotations omitted).
8
  To recover damages for emotional distress, the Debtor must “(1) suffer significant emotional distress, (2) clearly
establish the significant emotional distress, and (3) demonstrate a causal connection between that significant emotional
distress and the violation of the automatic stay.” Lodge v. Kondaur Capital Corp., 750 F.3d 1263, 1271 (11th Cir.
2014).
                                                           9
Case 18-58958-pmb         Doc 47    Filed 11/19/18 Entered 11/19/18 14:03:48              Desc Main
                                   Document     Page 10 of 17




it appear doubtful that the two (2) calls caused a meaningful additional strain or rift in the

relationship.     Thus, it does not appear that the Debtor has suffered the kind of significant

emotional harm required for a finding of emotional distress damages.       See In re Caffey, 384 B.R.

297, 309 (Bankr. S.D. Ala. 2008)(explaining that the debtor must first show that [s]he suffered a

significant emotional harm and establish such harm by the evidence.).         As the Debtor has not

established facts sufficient to give rise to emotional distress, the Court need not address the

existence of a causal link between the stay violation and any alleged distress.

        The Debtor failed to demonstrate by the evidence presented at the Hearing any actual

damages she suffered as a result of the September 7 and October 5 calls.        The Debtor has also

failed to show the existence of emotional distress that would justify an award of actual damages.

Because the Debtor did not adequately prove her damages, and because the Debtor has not

occurred any attorney’s fees in this case, there is no basis for the Court to award the Debtor actual

damages for the September 7 and October 5 calls.

        In addition to actual damages, Section 362(k) permits an award of punitive damages under

“appropriate circumstances.” 11 U.S.C. § 362(k).        Such appropriate circumstances arise where

the creditor as acted with maliciousness or in bad faith.   Castillo, 456 B.R. at 725.   For an award

of punitive damages, courts consider the following factors: “(1) the nature of the defendant's

conduct; (2) the nature and extent of the harm to the plaintiff; (3) the defendant's ability to pay;

(4) the motives of the defendant; and (5) any provocation by the debtor.” Roche, 361 B.R. at 624

(citing cases).

        The record in this case does not suggest that an award of punitive damages is appropriate.

The nature of Ally’s conduct for the September 7 and October 5 calls was not sufficiently egregious


                                                 10
Case 18-58958-pmb         Doc 47    Filed 11/19/18 Entered 11/19/18 14:03:48             Desc Main
                                   Document     Page 11 of 17




to rise to the level of conduct to justify punitive damages.   Although it appears that Ally should

have known by the time of the October 5 call that the individual they were calling was the Debtor’s

brother, and not the brother of the other “Patricia Best,” such conduct does not appear to have

occurred with malice or in bad faith.   Instead, it appears to have been a negligent error.

         Hence, the Debtor has failed to show that Ally acted in an egregious, malicious, or

vindictive manner in making the two (2) calls to the Debtor’s brother.    Although the Court finds

that the October 5 call does constitute a stay violation, there exists no basis for awarding punitive

damages based upon Ally’s conduct in this case.

II.      Confirmation

         As to confirmation, Ally’s objections are that the Debtor undervalued the car in the Plan,

 and that the five percent (5%) interest rate proposed by the Debtor on Ally’s secured claim is too

 low.

         A.     The Value of the Car

         For the Plan to be confirmed, the Court must find that the Plan satisfies the requirements

 of 11 U.S.C. § 1325(a).     Specifically, as to the Plan’s treatment of a secured creditor, such as

 Ally, Section 1325(a)(5) requires that either: (i) Ally accepts the Plan; (ii) the Debtor invokes

 “cramdown”; or (iii) the Debtor surrenders the subject property.   11 U.S.C. § 1325(a)(5)(A)-(C).

 Ally has not accepted the Plan, and the Debtor is not surrendering the Car; instead, the Debtor is

 utilizing the cramdown provision of Section 1325(a)(5)(B) to treat Ally’s secured claim in the

 Plan.

         Cramdown under Section 1325(a)(5)(B) permits “a debtor to keep collateral and pay the

present value of the allowed secured claim over the life of the plan.” In re McElroy, 339 B.R.


                                                 11
Case 18-58958-pmb             Doc 47      Filed 11/19/18 Entered 11/19/18 14:03:48                         Desc Main
                                         Document     Page 12 of 17




185, 187 (Bankr. C.D. Ill. 2006).            As explained by the Supreme Court in Assocs. Commercial

Corp. v. Rash:

                  Under the cram down option, the debtor is permitted to keep the property over the
                  objection of the creditor; the creditor retains the lien securing the claim, see
                  § 1325(a)(5)(B)(i), and the debtor is required to provide the creditor with payments,
                  over the life of the plan, that will total the present value of the allowed secured
                  claim, i.e., the present value of the collateral, see § 1325(a)(5)(B)(ii). The value
                  of the allowed secured claim is governed by § 506(a) of the Code.

520 U.S. 953, 957, 117 S.Ct. 1879, 138 L.Ed.2d 148 (1997).                          In deciding which valuation

standard to apply in the context of 11 U.S.C. § 1325(a)(5)(B), the Supreme Court held in Rash that

the replacement value, rather than foreclosure value, applies.                    Id. at 965, 117 S.Ct. at 1886

(interpreting the “disposition or use” statutory language of Section 506(a) as mandating the

replacement value standard where a debtor retains the subject collateral). 9

         After Rash, 11 U.S.C. § 506(a)(2) was added to the Bankruptcy Code. Section 506(a)(2)

expressly provides for a replacement value standard in Chapter 7 and Chapter 13 cases:

                  If the debtor is an individual in a case under chapter 7 or 13, such value with respect
                  to personal property securing an allowed claim shall be determined based on the
                  replacement value of such property as of the date of the filing of the petition without
                  deduction for costs of sale or marketing. With respect to property acquired for
                  personal, family, or household purposes, replacement value shall mean the price a
                  retail merchant would charge for property of that kind considering the age and
                  condition of the property at the time value is determined.

11 U.S.C. § 506(a)(2).         Since Rash and the enactment of Section 506(a)(2), courts have utilized

various approaches in the valuation of vehicles.                  The Court in In re Miles identified such

approaches to include: (i) the average adjusted retail values from the various valuation companies

(e.g., the NADA Guide and Kelley Blue Book); (ii) the average of retail and trade-in values;


9
  In Rash, replacement value is defined as “the price a willing buyer in the debtor's trade, business, or situation would
pay a willing seller to obtain property of like age and condition.” Rash, 520 U.S. at 959, n.2, 117 S.Ct. at 1883.

                                                          12
Case 18-58958-pmb            Doc 47      Filed 11/19/18 Entered 11/19/18 14:03:48                      Desc Main
                                        Document     Page 13 of 17




(iii) private sale values; and (iv) reduction of retail price by a flat percentage to reflect difference

between a dealer’s “asking price” and what it would “charge” for the vehicle.                    In re Miles, 524

B.R. 915, 920 (Bankr. N.D. Ga. 2015)(citing cases).              However, the “most common approach. . .

is to start with the retail value, since that is consistent with Section 506(a)'s direction that the

replacement value be the price a retail merchant would charge.                Then the court reduces the retail

value in varying amounts representing the condition of the vehicle and cost of repair.”                          Id.

(internal quotations omitted).

        Similarly, the retail value provided by guides such as the NADA or Kelley Blue Book is

used by courts as a starting point for valuation, with adjustments made based upon the condition

of the vehicle or other evidence presented by the parties.              See In Re Morales, 387 B.R. 36, 45

(Bankr. C.D. Ca. 2008)(“ [A]bsent unusual circumstances, the retail value should be calculated by

adjusting the Kelley Blue Book or N.A.D.A. Guide retail value for a like vehicle by a reasonable

amount in light of any additional evidence presented regarding the condition of the vehicle and

any other relevant factors.”). 10

        Here, Ally presented uncontroverted evidence that the NADA retail value of the Car is

$24,850.00. 11     Such valuations do not take into account accidents in which the Car may have

been involved, which reduce the value of the Car.            The Debtor presented uncontroverted evidence



10
   See also In re Henry, 457 B.R. 402, 408 (Bankr. E.D. Pa. 2011)(noting that courts tasked with valuing vehicles in
the bankruptcy context frequently use common retail guides such as the NADA or Kelley Blue Book as a starting
point).
11
   Prior to the Hearing, Ally tendered to the Court as a potential exhibit for use at the Hearing an appraisal of the
Vehicle with a higher valuation. The Debtor objected to elements of the valuation both before (see Docket No. 33)
and at the Hearing, and objected to its introduction as evidence at the Hearing. Apparently based on those objections
(and possibly because the appraiser did not attend the Hearing), Ally never offered that appraisal as evidence, and
instead introduced only the referenced NADA value.

                                                        13
Case 18-58958-pmb             Doc 47     Filed 11/19/18 Entered 11/19/18 14:03:48                        Desc Main
                                        Document     Page 14 of 17




that the Car has been in at least two (2) accidents – one more significant accident prior to its

acquisition by the Debtor, and one minor accident after it was acquired by the Debtor.                    The Court

finds that these accidents reduce the value of the Car by ten percent (10%), or $2,485.00, to

$22,365.00. 12

         Ally also introduced evidence through the Debtor about certain modifications that the

Debtor has made to the Car since she acquired it.               The Debtor testified that she put on most of

the additional parts herself, and that doing so for most of them simply required attaching them to

the Car with a few screws.          However, no credible evidence was introduced that established the

value of the additions, so the Court ascribes no value to them. 13

         In light of the foregoing, the value ascribed to the Car in the Plan, $22,375.00, satisfies 11

U.S.C. §§ 1325(a)(5) and 506(a)(2).

         B.       Interest Rate

         As noted previously, the Plan provides for the cramdown of Ally’s secured claim pursuant

to 11 U.S.C. § 1325(a)(5)(B).          In the context of cramdown, the secured creditor is entitled to a

stream of payments over the life of a plan equal to the present value of its claim.                   However, the

amount of each payment “must be calibrated to ensure that, over time, the creditor receives

disbursements whose total present value equals or exceeds that of the allowed claim.” Till v. SCS

Credit Corp., 541 U.S. 465, 469, 124 S.Ct. 1951, 158 L.Ed.2d 787 (2004).                      In Till, the Supreme


12
   The Debtor during the Hearing made a number of statements regarding what she thought the Car might be worth.
The Debtor is not, however, an expert on the valuation of automobiles, so the Court determined to begin its analysis
with the NADA retail value presented by Ally, and not by any testimony of the Debtor on that issue.
13
   At certain points in the Hearing, it appeared that the Debtor might be saying that the additions increased the value
of the Car by $1,000.00; however, it was ultimately not clear whether the Debtor meant the Car was worth $1,000.00
more, or that the additions had cost her $1,000.00. It is also not clear that the parts, which could also be removed by
the loosening of a few screws, are sufficiently part of the vehicle to constitute accessions that would be included in
Ally’s collateral. See O.C.G.A. §§ 11-9-102(a)(1), 11-9-335.
                                                         14
Case 18-58958-pmb           Doc 47    Filed 11/19/18 Entered 11/19/18 14:03:48               Desc Main
                                     Document     Page 15 of 17




Court adopted the “prime-plus” approach for determining the interest rate to be paid to a creditor

subject to cramdown.       Till, 541 U.S. at 478-80 124 S.Ct. at 1961-62.    The Supreme Court in Till

explained that:

                  The approach begins by looking to the national prime rate, reported daily in the
                  press, which reflects the financial market's estimate of the amount a commercial
                  bank should charge a creditworthy commercial borrower to compensate for the
                  opportunity costs of the loan, the risk of inflation, and the relatively slight risk of
                  default. Because bankrupt debtors typically pose a greater risk of nonpayment than
                  solvent commercial borrowers, the approach then requires a bankruptcy court to
                  adjust the prime rate accordingly.

Id.   Although it did not expressly adopt a specific range to represent the risk factor to be added

to the prime rate, the Supreme Court did suggest that a range of one to three percent (1-3%) for

add-ons might be appropriate based upon a survey of cases cited in a prior Second Circuit opinion.

Till, 541 U.S. at 480, 124 S.Ct. at 1962.       On the facts of Till, the Supreme Court affirmed the

bankruptcy court’s determination to add one and one-half percent (1.5%) to an eight percent

(8%) prime rate.      Till, 541 U.S. at 471, 124 S.Ct. at 1956-57.       Factors considered in Till for

computing a proper add-on to the prime rate include: the delay in payment to the secured creditor,

intervening inflation over the life of the plan, and the potential risk of nonpayment.    Till, 541 U.S.

at 474, 124 S.Ct. at 1958.

        In this case, Ally noted for the record, unopposed, that the prime rate on the Filing Date

was 4.75 percent (4.75%).         Under Till, the Supreme Court suggested that the secured creditor

bears the burden to justify the add-on percentage to the prime rate.      Till, 541 U.S. at 479, 484-85,

124 S.Ct. 1961, 1964-65.        Ally presented no evidence as to its view of an appropriate interest

rate, or an appropriate add-on to the prime rate.         It did elicit from the Debtor evidence that

suggests that the Debtor’s payment history with Ally has been inconsistent, that a number of


                                                    15
Case 18-58958-pmb          Doc 47      Filed 11/19/18 Entered 11/19/18 14:03:48           Desc Main
                                      Document     Page 16 of 17




payments were made 0 to 30 days late, and that a few payments were made 60 and 90 days late.

Ally also indicated that the Debtor had taken advantage of a program offered by Ally to add missed

payments to the end of the loan on one or two occasions in the three years that the Ally loan secured

by the Car has been in existence.

          In this case, the delay in payment to the creditor will be five (5) years – not an unusual

period in car finance, and in fact a little on the short end in an economic environment where the

Court sees many 72 and even 78 month loans.        Inflation at present is low, and is not expected to

increase materially in the next 60 months.    The Debtor’s prior payment history does suggest some

risk of nonpayment.         Based on the foregoing, an add-on risk factor of 1.75 percent

(1.75%) appears appropriate to the Court, resulting in a required interest rate under the Plan of 6.5

percent (6.5%).

          Having heard the argument and having considered the evidence presented at the Hearing,

 upon review of the Sanctions Motion, the Plan, and the record in this case and the Prior Case, for

 the reasons set forth above, it is

          ORDERED that the Sanctions Motion be, and the same hereby is, DENIED; and it is

further

          ORDERED that confirmation of the Plan is DENIED, because the interest rate proposed

is inadequate and because at an adequate interest rate the Plan will not pay out in 60 months as

required by 11 U.S.C. §§ 1322(d) and 1325(b)(4); and it is further

          ORDERED that the foregoing denial of confirmation is without prejudice to the

submission by the Debtor of an amended Chapter 13 plan within thirty (30) days of the entry of

this Order that raises the interest rate on the Ally claim to 6.5 percent and increases the monthly


                                                 16
Case 18-58958-pmb              Doc 47     Filed 11/19/18 Entered 11/19/18 14:03:48                        Desc Main
                                         Document     Page 17 of 17




payment under the Plan 14 to an amount adequate to pay out the case in 60 months; 15 and it is

further

          ORDERED that if the Debtor files an amended Plan that complies with the foregoing

requirements, 16 the Court will consider entry of an order confirming the amended Plan without

further notice or a hearing. 17

          The Clerk is directed to serve a copy of this Order upon the Debtor, counsel for Ally, and

the Chapter 13 Trustee.

                                           [END OF DOCUMENT]




14
   To increase her monthly payment under the Plan, the Debtor will, in addition to filing and serving an amended
Plan, need: (i) to file amended Schedules I and J to show her ability to make such increased payments, and (ii) to
provide to the Trustee such other evidence as is necessary to substantiate her ability to make those payments.
15
     According the rough calculations of the Court, the payment would need to be at least $575.00 per month.
16
    Compliance of the amended Plan with the foregoing requirements might be evidenced by a supplemental report
filed by the Trustee recommending confirmation of the amended Plan.
17
   No hearing would be required, as this Order addresses all of the objections asserted to confirmation of the current
Plan, and the limited amendments required herein would not raise other issues, with the possible exception of
feasibility. As to that, no party raised feasibility as an issue at the Hearing, and it does not seem likely that the de
minimis increase in Plan payment here would legitimately raise that issue.
                                                          17
